DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation “the power tool further comprises a second user-interface module configured to detachably couple with the housing separately from the first user-interface module, wherein when the second user-interface module is attached to the housing to create a second housing and user-interface module combination, the second housing and user- interface module combination enables the tool to be programmed via the user-interface module such that the second housing and user-interface module combination provides operational input to the tool which results in a second programmed operational mode of the tool that is different from each of the default mode of the tool and the programmed operational mode of the tool” is not found in the specification.  The specification is silent with respect to having a second user-interface module.  The drawings do not make up for this deficiency either.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second user-interface module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “the power tool further comprises a second user-interface module configured to detachably couple with the housing separately from the first user-interface module, wherein when the second user-interface module is attached to the housing to create a second housing and user-interface module combination, the second housing and user- interface module combination enables the tool to be programmed via the user-interface module such that the second housing and user-interface module combination provides operational input to the tool which results in a second programmed operational mode of the tool that is different from each of the default mode of the tool and the programmed operational mode of the tool” is not found in the specification.  The specification is silent with respect to having a second user-interface module.  The drawings do not make up for this deficiency either.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-15, 17-19, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass et al. (US 20070034394 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Gass et al. (US 20070034394 A1) in view of CHEN (US 20130133907 A1) in view of Auld et al. (US 20170086932 A1) and further in view of Peloquin et al. (US 20170222382 A1).
Regarding claims 1, 11, and 19, Gass et al. discloses a power tool system comprising a power tool (10/90/130) and method of operating the power tool comprising: a rotatable tool holder (22) adapted to receive a work instrument; a motor (20) adapted to drive the rotation of the tool holder; a housing (14) containing at least the motor; a handle (16) having a first end and a second end opposite the first end, the first end coupled to the housing to position the handle extending from the housing and to provide a grip to manipulate the tool; a power source (54) detachably coupled to the second end of the handle and adapted to deliver power to the motor; an actuator (50) adapted to select powered operation of the tool; and 
a user-interface module(40/40’) distinct from the handle [0060], comprising a digital display (fig. 11), providing the power tool the user-interface module (40); having a digital display (230, [0096-0101, 0107, 0127], figs. 1-5 and 11), detachably coupled directly to the housing and configured to receive operational input, wherein the user-interface module (40) communicates the operational input to the tool to govern operational modes of the tool (fig. 11); an input device (230/38/26 and/or 94) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational modes of the tool [0038-0043, 0050, 0056, 0133]  and has input device 36 and controller 26 for receiving programming and receives wireless communication with transmitter/receiver 94 or wired, [0060, 0073-0074, 0084], figs. 1-4 and 11);
wherein the user-interface module (40) is detachably coupled directly to the housing to interchangeably transition between an attached state and a detached state, wherein the attached state includes the user-interface module attached to the housing to create a housing and user-interface module combination with the user-interface module configured to receive operational input and communicate the operational input to the tool to govern operational modes of the tool which results in a programmed operational mode of the tool in the attached state (trigger 246, distance 248, sighting 250, step 252, tap 254, security 256, chuck hold 258, voice 260 and pressure-activated torque mode 262, manual chuck hold 154, dual triggers for combination modes, [0093-0094, 0099-0109, 0115-0123, 0132, 0145-0147, 0167-0170, 0187-0191, 0199, 0205, 0218], and the detached state includes the user-interface module detached from the housing with the tool  ([0060], figs. 1-5) set in a default mode as a fixed tool such that the tool operates in a default mode, where the default mode of the tool is different from the programmed operational mode of the tool, wherein the tool is configured to revert to the default mode upon transitioning from the attached state to the detached state (can be set to be active or set to default/inactive; when detached one mode, the manual chuck hold 154 is a manual default mode fixed tool, and memory will have other defaults stored therein when detached, [0060, 0073-0074, 0084], figs. 1-12).
Gass et al. states: “memory and programming stored therein preferably may be selectively upgraded from a remote source, such as any of the computing devices described herein [0074] … tool 130 may not include the user interface [0084] … nine illustrated modes …each of which has at least one corresponding value and may trigger the display of one or more additional screens, as described in more detail subsequently. It should be understood that icons may be used in place of or in conjunction with the textual names for the modes” [0099].
In the alternative, if it can be argued that Gass et al.’s user-interface module is not detachably coupled to the housing to interchangeably transition between an attached state and a detached state from the housing; the tool is configured to be set in a default mode as a fixed tool such that the operational mode of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool and the power source detachably coupled to the second end of the handle and configured to deliver power to the motor, the attached state including the user-interface module attached to the housing to create a housing and user-interface module combination, the detached state including the user-interface module detached from the housing; setting the default operation mode of the power tool in the detached state -
Chen teaches when a user-interface module (80) is detached from a housing (20) of a tool (10) is configured to be set in a default mode as a fixed tool such that the operational mode of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool (does not switch programs, thus in default, until UI 80 is attached to update/reprogram [0016]).
Auld et al. teaches a surgical system (100/500) with a digital display (502/640, [0059-0066, 0095, 0102]; and an input device (computer) for receiving programmable instruction, operating the power tool according to the programmed operation mode; a surgical device (634 [0101-106]) having a user-interface module (640/650) that is attached to control the surgical device (634), a power source (battery fig. 13) detachably coupled to the second end of the handle and configured to deliver power to the motor, the attached state including the user-interface module attached to the housing to create a housing and user-interface module combination ([0107-0110], fig. 13) and is detachably coupled to the housing the tool to interchangeably transition between an attached state and a detached state, wherein the attached state includes the user-interface module attached to the housing to create a housing and user-interface module combination with the user-interface module configured to receive operational input and communicate the operational input to the tool to govern operational modes of the tool which results in a programmed operational mode of the tool (robotic control, control signals and receive signals from a master control 500/520, fig. 10) in the attached state and the detached state includes the user-interface module detached from the housing with the tool  set in a default mode as a fixed tool such that the tool operates in a default mode, where the default mode of the tool is different from the programmed operational mode of the tool, wherein the tool is configured to revert to the default mode upon transitioning from the attached state to the detached state (manual and can also be set to be defaulted to inoperable when 650 is removed, and reprogramming the operation of the power tool to a programmed operation mode through the user interface module in the attached state [0107-0110], figs. 9-13 and 16).
Auld et al. states: “operated manually or it can be mated to the adapter 650 for robotic control” [0110]
Peloquin et al. also teaches having an adapter/user interface (1000) detachably coupled to a power tool (200) and reprogramming the operation of the power tool to a programmed operation mode through the user interface module (1000 and computing device 250) when the user interface module is attached to the housing containing the motor of the power tool [0063]; operating the power tool according to the programmed operation mode; and setting the tool in the default operation mode as a result of detachably removing the user-interface module from the power tool and detaching the user interface module to return the power tool to the fixed power mode (programmed, enabled/disabled, and teaches having wireless circuit 1010 to obtain data/programming, [0003, 0016, 0018-0020, 0043, 0063, 0085-0090, 0094-0105], figs. 1-5). 
Peloquin et al. states: “program or app can begin automatically upon connection with or request from the adapter 1000” [0063]
Given the suggestion and teachings of Gass et al. to have different modes of operation with a user-interface module and create a user-interface module combination that programs/adjust the power tools modes with a fixed manual chuck hold mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gass et al.’s user-interface module to be detachably coupled to the housing to interchangeably transition between an attached state and a detached state from the housing; the tool is configured to be set in a default mode as a fixed tool such that the operational mode of the tool is a default mode, where the default mode of the tool is different from the programmed operational mode of the tool and the power source detachably coupled to the second end of the handle and configured to deliver power to the motor, the attached state including the user-interface module attached to the housing to create a housing and user-interface module combination, the detached state including the user-interface module detached from the housing; setting a default operation mode of the power tool in the detached state for having a quick default ergonomic changing mechanism with ability to adjust/program the tool to and from a default fixed mode and easier have an adjustable tool as taught by Chen and Auld et al. and further taught and evidenced by Peloquin et al.   Also, it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, 12-15, and 17-18, Gass et al. teaches the user-interface module further comprises a digital display (fig. 11), a user input, and wireless communication capabilities, the operational input comprises electric power modes, motor control modes, or operational mode status, the operational input is received from a user or a remotely positioned wireless communication device, the user-interface module is selectable between active and inactive states, wherein with the user-interface module in the active state the tool operates as a programmable  tool, wherein with the user-interface module in the inactive state the tool operates as a fixed  tool, wherein detaching the user-interface module from the housing sets the tool in a default mode as a fixed  tool, wherein the user-interface module is configured to draw electric power from the power source, wherein the power tool and the user-interface module are configured to communicate data between one another, wherein in the fixed/default mode the power tool operates according to the default mode previously stored in the tool, wherein in the programed operational mode the tool operates according to the operational input wherein the user-interface module further comprises wireless communication (94) capability wherein the programmable instruction comprises electric power modes, motor control modes, or operational mode status wherein the tool is adapted to switch from the programmable  mode to the fixed  mode upon the user-interface module detaching from the housing wherein the user-interface module is adapted to draw electric power from the power source wherein the power tool and the user-interface module are configured to communicate data between one another ([0060, 0073-0074, 0084] and Gass also teaches attaching a station 570 programmed to transmit a passcode to controller 26 through a direct linkage 572, using a key fob,  patch cord, or socket that connects the station to the controller [0195], fig. 27). Auld et al. teaches the fixed/default mode the power tool operates according to the default mode previously stored in the tool, wherein in the programed operational mode the tool operates according to the operational input wherein the user-interface module further comprises wireless communication capability (has robotic control, control signals and receive signals from a master control 500/520, fig. 10) and defaulted/fixed to manual when user interface 650 removed and can also be set to be defaulted to inoperable when 650 is removed, and reprogramming the operation of the power tool to a programmed operation mode through the user interface module in the attached state [0107-0110], figs. 9-13 and 16) and Auld et al. also teaches a power source (battery fig. 13) along with the user-interface module attached to the housing to create a housing and user-interface module combination and the battery can be combined with the user-interface module ([0107-0110], fig. 13)
Regarding claim 22, Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and Gass et al. also teaches having battery separated from the power tool with two receptacles 114/60 with plates 110/115 that couple together to form/create a second housing and a second extending handle 16” ([0065-0068], figs. 4-7) and second programmed operational mode of the tool that is different from each of the default mode of the tool and the programmed operational mode of the tool (trigger 246, distance 248, sighting 250, step 252, tap 254, security 256, chuck hold 258, voice 260 and pressure-activated torque mode 262, manual chuck hold 154, dual triggers for combination modes, [0093-0094, 0099-0109, 0115-0123, 0132, 0145-0147, 0167-0170, 0187-0191, 0199, 0205, 0218]; wherein when the user-interface module is detached from the housing ([0060], figs. 1-5).  Chen also teaches adapter/user interface (1000) attaches with different user-interfaces ([0015-0018], figs. 1-3). Auld et al. also teaches a power source (battery fig. 13) along with the user-interface module attached to the housing to create a housing and user-interface module combination and the battery can be combined with the user-interface module ([0107-0110], fig. 13).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15, 17-19, and 22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also, since “fixed mode” is not limited to any function and the user-interface module governs any function/mode of the power tool including manual and/or defaulted to inoperable which are deemed “fixed/default modes”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731